Citation Nr: 1503326	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-26 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for transmetatarsal amputation of the right foot (claimed to have resulted from VA treatment provided in October and November 2008).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1985 to May 1989.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the San Juan, Puerto Rico RO.  


FINDING OF FACT

It is reasonably shown that the Veteran's amputation of the right foot was required for disability resulting from VA surgical treatment and was not a reasonably foreseeable consequence of such treatment.  


CONCLUSION OF LAW

The criteria for establishing entitlement to benefits under 38 U.S.C.A. § 1151 are met for the Veteran's right foot transmetatarsal amputation.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in September 2009, VA notified the Veteran of the information needed to substantiate and complete this claim, to include notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  The claim was readjudicated in an August 2012 statement of the case.   

Records of the treatment at issue have been obtained.  The AOJ arranged for a VA examination and also secured a May 2010 medical advisory opinion in this matter based on a records review.  The Board finds that these are adequate for rating purposes; the providers' opinions reflect familiarity with the record, and include rationale that cites to factual data and medical principles.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any additional pertinent evidence or information.  Accordingly, the Board will address the merits of the claim. 

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  To establish entitlement to benefits under 38 U.S.C.A. § 1151, the veteran must show each of the following: the disability or additional disability claimed; VA treatment; a nexus between the additional disability and the VA treatment; and that the proximate cause of the additional disability was some element of fault on the part of VA, or was an event not reasonably foreseeable.  See VAOPGCPREC 40-97. 

To determine whether additional disability exists, VA compares the veteran's physical condition immediately prior to the beginning of the VA medical or surgical treatment the Veteran was provided to the Veteran's physical condition after such care had ceased.  38 C.F.R. § 3.361(b).  To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and has additional disability does not establish cause.  38 C.F.R. § 3.361(c). 

To establish that fault on the part of VA caused the additional disability, it must be shown that VA hospital care, medical or surgical treatment, or examination caused the additional disability and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d). 

When evaluating the evidence of record, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

The Veteran contends that he required a right foot transmetatarsal amputation due to disability he acquired as a result of VA treatment in October through November 2008.  His claim for compensation under 38 U.S.C.A. § 1151 was received in August 2009. 

VA treatment records reflect that the Veteran underwent a cardiac catheterization on November 5, 2008, which required high doses of heparin; he tolerated the procedure well with no complications.  He was admitted for observation for bleeding and discharged on the following day (November 6).  Subsequent treatment records show that he began experiencing complications in the right lower extremity beginning with right foot edema, skin color changes, and pain.  On November 10, he sought treatment for exquisite right foot pain that had rendered him wheelchair-bound for three days; the diagnostic impression was cellulitis vs. acute gout attack.  On November 11, he was noted to have symptoms consistent with embolization likely secondary to the recent cardiac catheterization; the case was discussed with a surgeon who agreed that the condition was likely the result of cholesterol microemboli likely arising from the aorta after cardiac catheterization.  On November 17, the assessments included right foot cyanosis secondary to a thrombo-embolic event that occurred after a cardiac catheterization that manifested within four days of the procedure, and right foot cellulitis that appeared to be a complication of the Veteran's diabetes mellitus; the cellulitis had developed following a purple discoloration extending from patchy cyanotic areas with the formation of bullae that were very tender.  A surgical consult opined that the cellulitis was most likely secondary to microemboli to the right foot, and that the Veteran was also suffering from a blue toe syndrome after catheterization; there was no gangrene, pus, or drainable collections, therefore the recommendation was for IV antibiotics (as no surgical management was available).  On November 21 interventional radiology consult, the possibility of small plaque dislodgement with distal embolization was noted; conservative treatment was recommended and, if no improvement, toe amputation could be considered.  On November 24, it was noted that IV antibiotics and heparin had not improved the affected area; the area persisted with evidence of cyanotic changes (now involving the second toe), and lower extremity amputation was contemplated.  On November 26, the Veteran underwent transmetatarsal amputation of the right foot secondary to thrombo-embolic disease post catheterism.

On December 2008 VA interventional cardiology consult, the reviewing cardiologist noted the following history upon reviewing the chart in detail and speaking with the Veteran, his mother, and his fiancée: coronary angiography was performed on November 5, 2008 via the right femoral artery, and which showed a 40 percent smooth mid LAD lesion.  The non-obstructive severity of the lesion was confirmed by intravascular ultrasound examination.  Vascular access and mechanical hemostasis were uneventful, as was the post-procedure overnight observation period.  He was discharged home the following morning, asymptomatic with a normal vascular exam; he recalled feeling well and normal on November 7 and 8.  Upon waking on November 9, he noticed that his right leg felt heavier and observed that the leg was red, hot, and excruciatingly painful upon attempting to bear weight.  The Veteran believed the redness was related to an allergy to IV contrast and chose to stay home that day; the pain and redness worsened, and he sought emergency room treatment on November 10.  Augmentin and colchicine were prescribed, and he was discharged home.  The pain continued to worsen on November 11; he noticed a bluish discoloration over his toes that night and the leg pain continued.  He again sought emergency room treatment, where the clinical impression was cholesterol microemboli likely arising from the aorta after cardiac catheterization.  He was discharged home on Augmentin and Pentoxyfillin, though the discoloration continued to spread and the pain continued over the subsequent days.  He was hospitalized on November 17 after developing bullae and a foul smell from the foot when the blister burst, for management of cellulitis secondary to microemboli to the foot.  The reviewing cardiologist noted photographs taken by the Veteran of his foot while he was hospitalized, showing gangrenous skin changes and a well demarcated border of cyanosis.  Asked to opine whether this was a primary ischemia event secondary to cholesterol microemboli/atheroembolism secondary to catheter manipulation in the aorta and a secondary soft tissue infection, or a primary infectious process (necrotizing cellulitis/partially treated necrotizing fasciitis) leading to tissue ischemia and gangrene, the reviewing cardiologist opined that the weight of the evidence favors the latter: a primary infectious process.  The cardiologist cited as evidence in favor of this opinion the Veteran's risk factors (obesity and diabetes), presentation (clinical cellulitis changes associated with leukocytosis and left shift), worrisome symptoms for necrotizing fasciitis (excruciating pain out of proportion to the other findings), and evolution of signs (cyanotic changes developing more than 48 hours after the onset of symptoms).  The reviewing cardiologist opined that the weight of the evidence strongly supports a necrotizing cellulitis as the initiating event, which is difficult to associate with a preceding cardiac catheterization.  The cardiologist noted that the fact that a cardiac catheterization had been done 4 days earlier may have prompted a "reflex diagnosis" of cholesterol emboli syndrome that he believed was inaccurate, poorly supported, and dragged through the rest of the hospital course because, once gangrene develops, it can be difficult to tell one diagnosis from the other.  The cardiologist opined that, because of the close temporal relation to the cardiac catheterization, it was conceivable that cholesterol emboli was the etiology.

On May 2010 VA examination, the examiner reviewed the claims file including all of the VA outpatient treatment records and extensively documented the Veteran's complete pertinent medical history.  The examiner noted the right foot transmetatarsal amputation on November 26, 2008 due to right foot gangrene, with severe residual symptoms, and several follow-up procedures for wound care.  The examiner noted that cardiac catheterization is a common medical procedure with rare complications including bleeding, infection, and pain at the point of catheter insertion.  The examiner noted that serious complications are more likely to occur in people who are critically ill or elderly, noting that on rare occasions, the catheter tip can dislodge a blood clot or some debris from the inside wall of the artery, which can travel through the bloodstream until it lodges in a smaller artery, blocking blood flow to the leg below the area where the catheter was inserted.  The examiner noted that the electronic consent signed by the Veteran for his cardiac catheterization on October 22, 2008 explained the possible risks/complications of the procedure, including blood clots that could lead to stroke or injury to the organs and extremities.  The examiner opined that the Veteran's amputation of right foot condition is more likely than not based on alleged injury while at the San Juan VA Medical Center; he further opined that it is at least as likely as not that there was additional disability which was caused or aggravated by VA treatment during hospitalizations between the periods of November 5, 2008 to April 15, 2009, but without regard whether there was VA fault or negligence.  The examiner explained that the Veteran had a cardiac catheterization done and several days after the procedure, he developed microemboli which caused a blood clot to form an arterial occlusion on distal arteries of the right foot, causing a right foot transmetatarsal amputation in spite of adequate medical treatment provided at the VA Caribbean health care system.  The examiner noted that the Veteran had pre-existing medical conditions (diabetes mellitus and chronic peripheral vascular disease) which make him more prone to have this complication.  The examiner noted that, according to his medical research, the majority of new amputations each year occur due to complications of the vascular system, especially from diabetes.  Finally, the examiner opined that the Veteran's additional disability was not caused by or the result of or due to carelessness, negligence, lack of proper skill, error in judgment or similar instances of fault on the part of VA medical personnel.  The examiner opined that the additional disability was reasonably foreseeable during the VA hospitalization, medical or surgical treatment.  For rationale, the examiner again noted the electronic consent signed by the Veteran on October 22, 2008, which explained the known risks of the cardiac catheterization including blood clots that could lead to injury to extremities.  The examiner concluded that although the Veteran has diabetes mellitus, which is the leading and most common cause of amputation due to peripheral vascular disease, which makes him prone to suffer complications of the procedure, he had an expected complication of the procedure (microemboli/blood clots) which resulted in amputation of the right foot.

The Veteran essentially alleges that he is entitled to benefits under 38 U.S.C.A. § 1151 because he has additional disability (including right foot transmetatarsal amputation) following treatment including cardiac catheterization at a VA facility in 2008.  Regarding the four elements needed to establish entitlement to compensation under 38 U.S.C.A. § 1151, it is not in dispute that he has additional disability (the right foot amputation) and that he received VA surgical and medical treatment preceding the amputation. 

While there is conflicting evidence whether VA treatment was the proximate cause of the additional disability requiring amputation of the right foot (the December 2008 consulting cardiologist opined in essence that it was not) the Board finds more persuasive evidence supports a finding to the contrary.  Notably, even the December 2008 opinion-provider conceded that it was possible that the circulatory blockage requiring amputation was related to cardiac surgery.   Significantly, the initial impressions in the matter by the Veteran's VA treatment-providers were to the effect that the Veteran developed embolic disease post-catherization (the surgical procedure he underwent at the VA facility).  Additionally, the May 2010 VA examiner included a detailed explanation relating the Veteran's right lower extremity pathology to his VA surgery.   

What remains for consideration is the fourth element of a successful § 1151 claim, i.e., whether the treatment provided by VA involved fault by VA or an event not reasonably foreseeable.  The May 2010 VA examiner's opinion indicated there was no medical evidence of VA fault.  A review of the medical evidence (as the standard of care required and provided is a medical question) has not revealed anything suggesting otherwise.  

Finally, there remains the question of whether the disability claimed (amputation of the right lower extremity) was a reasonably foreseeable consequence of the VA treatment provided (cardiac catheterization).   The December 2008 cardiology consult does not suggest that amputation was a reasonably foreseeable consequence (given that that provider found that the VA surgery was only coincidental with, and not the cause of, the pathology requiring amputation gangrene).  The opinion remaining (by the May 2010 VA examiner), that complications that led to the amputation were reasonably foreseeable, is internally inconsistent.  In part that opinion cites to the fact that the complications were listed on the Veteran's consent form to the surgical procedure.   However, the mere listing of a complication on a consent form does not identify the degree of foreseeability that exists (i.e., that the complications leading to amputation were reasonably foreseeable).  In that regard, the Board notes that that provider indicated that complications leading to amputation are a rare occurrence even in persons with serious illnesses.  That summary of medical experience does not suggest a reasonable foreseeability.  

Resolving reasonable doubt in the Veteran's favor, as required, the Board concludes that the Veteran's severe right lower extremity complications following VA cardiac surgery leading to amputation of his right foot were not reasonably foreseeable consequences of the procedure.  Hence, the requirements for substantiating a § 1151 claim are met in this case.  Entitlement to such benefits for the right foot transmetatarsal amputation is warranted.  


ORDER

The appeal to establish entitlement to compensation under 38 U.S.C.A. § 1151 for right foot transmetatarsal amputation is granted.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


